People v Rosado (2019 NY Slip Op 04422)





People v Rosado


2019 NY Slip Op 04422


Decided on June 5, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
LINDA CHRISTOPHER, JJ.


2017-05559
 (Ind. No. 12-00899)

[*1]The People of the State of New York, respondent,
vExander Rosado, appellant.


Lisa H. Blitman, New York, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (William C. Milaccio and Jennifer Spencer of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Westchester County (Barry E. Warhit, J.), imposed April 26, 2017, upon his conviction of burglary in the first degree, upon his plea of guilty, after remittitur from this Court for resentencing (see People v Rosado, 148 AD3d 1058).
ORDERED that the resentence is affirmed.
The Supreme Court did not improvidently exercise its discretion in declining to adjudicate the defendant a youthful offender. Since the defendant was convicted of an armed felony, he was eligible to have that conviction replaced with a youthful offender adjudication only if there were "mitigating circumstances that [bore] directly upon the manner in which the crime was committed" or, since the defendant was not the sole participant in the crime, if his participation was "relatively minor" (CPL 720.10[3]; see CPL 720.10[2][a]; People v Mackson, 154 AD3d 780, 781). Here, there were insufficient mitigating circumstances bearing directly upon the manner in which the crime was committed, and the defendant's participation in the crime was not relatively minor (see People v D.M., 168 AD3d 879; People v Mackson, 154 AD3d at 781; People v Keith, 144 AD3d 705, 706).
MASTRO, J.P., CHAMBERS, MILLER and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court